DETAILED ACTION
 	Claim 1 is pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Johansen et al. (US Pat. Pub. 2011/0008476; of record in IDS) in view of Watanabe et al. (Food Funct., 2013, 4, 1685-1690; of record in IDS).
As to claim 1, Johansen discloses a method of treating a condition such as inflammatory bowel disease, Crohn’s disease, or colitis (paragraphs 1, 75) in a human (paragraph 16), the method comprising administering a composition comprising an effective amount of beta-1,3-glucan obtained from yeast fermentation as the active (paragraphs 14-16 and claim 22 of Johansen), wherein the administration is oral (paragraph 17).      
As to claim 1, Johansen does not further expressly disclose that the beta-1,3-glucan is from Euglena grown using fermentation (i.e., paramylon).  Nor does Johansen teach that the condition is colon cancer as recited by claim 1.  
Watanabe discloses, in a mouse model, a method of treating colon cancer using paramylon (a beta-1,3-glucan) from Euglena gracilis fermented by the Euglena Co., Ltd (Tokyo, Japan), and wherein the method is effective at suppressing cancer lesion development (see throughout and especially title, Abstract; and page 1686, 3rd -4th full paragraphs, Results section starting on page 1687).
As to claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Johansen method by using beta-1,3-glucan that is in the form of paramylon from Euglena gracilis instead of from yeast, since Watanabe teaches that Euglena is a suitable alternative source for obtaining a beta-1,3-glucan paramylon for use as the active in a pharmaceutical composition, such a modification being merely the substitution of one known prior art element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  It further would have been prima facie obvious to administer the composition to a human subject that is also suffering from colon cancer, since Watanabe teaches that Euglena is a suitable alternative source for obtaining a beta-1,3-glucan paramylon for use as the active in a pharmaceutical composition, such that the skilled artisan reasonably would have expected that paramylon from Euglena could serve as the source of the beta-1,3-glucan for use in the method of Johansen, such a modification being merely the simple substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Johansen et al. (US Pat. Pub. 2011/0008476) in view of Watanabe et al. (Food Funct., 2013, 4, 1685-1690) as applied to claim 1, and further in view of Kihara et al. (US Pat. Pub. 2010/0093658).
The teachings of Johansen and Watanabe are relied upon as discussed above, but they do not further expressly disclose that the condition is hyperlipidemia or metabolic syndrome as recited by claim 1.
Kihara discloses that metabolic syndrome can be treated, and high cholesterol levels reduced by, a method comprising the administration of a beta glucan comprising 1,3 glycosidic bonds such as can be obtained from barley (paragraphs 1-2, 6, 30, 35, and Example 1).  
As to claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Johansen and Watanabe as combined supra by administering the composition to a human subject that is also suffering from hyperlipidemia or metabolic syndrome, since Kihara expressly teaches that beta glucans comprising 1,3 glycosidic bonds can successfully treat high cholesterol and metabolic syndrome, such that the skilled artisan reasonably would have expected that the composition of Johansen, which also comprises a beta glucan having 1,3 glycosidic bonds, also could successfully treat high cholesterol and metabolic syndrome, such a modification being merely the simple substitution of one known element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting asunpatentable over claims 1-25 of U.S. Patent No. 10,912,794. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a method of treating hyperlipidemia, metabolic syndrome, inflammatory bowel disease, colitis, or Crohn’s disease in a human by oral administration of a composition comprising beta-1,3-glucan from Euglena grown using fermentation.  Therefore, the reference claims recite a method reading on all limitations of present claim 1.  
Claim 1 is rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-25 of U.S. Pat. Appl. No. 17/180,049 in view of Johansen et al. (US Pat. Pub. 2011/0008476).
Although the reference claims comprise composition claims, the present application was not filed as a divisional of the copending application.  Therefore, the safe harbor provisions of 35 USC 121 do not apply here.
The teachings of Johansen are relied upon as discussed above.
The reference claims recite a composition comprising beta-glucan from Euglena gracilis, which will comprise 1,3 glycosidic bonds.  Although the reference claims do not recite a method of treating one of the conditions recited by present claim 1 in a human subject via oral administration, it would have been prima facie obvious to do so in view of Johansen’s teaching that beta 1,3-glucans are useful in treating inflammatory bowel disease, Crohn’s disease, or colitis in a human subject via oral administration.  
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645